Per Curiam.

The justice can render no other judgment on the! report of referees than such as is warranted by the report. The in-j ference, therefore, on this entry would be, that the judgment was &cA *317cording to the report; and this inference is confirmed by the marginal entry, which may be resorted to for this purpose. (Moore et al vs. Lunney, ante 28; and Booth vs. Jump, 2 Barr. Rep. 461.) Negro testimony is always received in the courts of our State, in cases between negroes or against a negro. It is not competent to this defendant to object to such testimony; nor does it appear conclusively from the record that the witness, Turner, was in fact examined.
Houston, for exceptant, defendant below.
Wootten, for respondent.
Judgment affirmed.